DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-3 are currently under examination. Claims 4-11 are withdrawn from consideration. Claims 1-2 are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Thomas G. Wiseman on 01/27/2020.
The application has been amended the claims as follows:
1. (Canceled)
2. (Currently Amended) A symmetric [[The]] bidentate metal ligand complex mixture comprising a compound 2): 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (2)
and a metal atom selected from the group consisting of Rh, Ru, Co and Ir, wherein the symmetric bidentate metal ligand complex mixture has a chlorine value according to Wickhold below 10,000 ppm.
3.	(Currently Amended) The bidentate metal ligand complex mixture according to Claim [[1]] 2, wherein M is Rh.

A process for converting an olefin to an aldehyde comprising the process steps of:
a1)	initially charging an olefin having 2 to 24 carbon atoms,
b1)	adding 
-	[a] the symmetric bidentate metal ligand complex mixture 2 

c1)	feeding in H2 and CO,
d1)	heating the reaction mixture, with conversion of the olefin to an aldehyde.
5. 	(Currently Amended) The process 
6. 	(Currently Amended) The process 
7.	(Currently Amended) A catalytic hydroformylation process comprising contacting an olefin with 
-	[a] the symmetric bidentate metal ligand complex mixture 2


(Currently Amended) The process wherein the hydroformylation process[[,]] converts the olefin to substituted or unsubstituted aldehydes having 3 to 20 carbon atoms, including substituted or unsubstituted propenals, butanals, pentanals, nonanals, [[or]] tridecanals, 
9-11. 	(Cancelled) 
12. 	(New) The process according to Claim 4, characterized in that, in step a1), wherein the olefin having 2 to 24 carbon atoms is selected from 1-butene or 2-butene.
13.	(New) The process according to Claim 7, wherein the substituted or unsubstituted aldehydes having 3 to 20 carbon atoms include substituted or unsubstituted propenals, butanals or pentanals.
Allowable Subject Matter
Claims 2-8 and 12-13 are allowed.
The closest prior art is Christiansen et al. to WO 2014/056733 (herein referred to under US 2015/0290633 A1 as the English-language equivalent cited to for page and paragraph), in view of Caers et al. (US 7, 935, 850 B2), and further in view of Foo et al. (US 2008/0015378 A1).
Christiansen et al. teach mixtures containing complexes of the unsymmetric bisphosphite and the metal including rhodium catalyst formula (3) having the structure as shown below ([0056]):

    PNG
    media_image2.png
    320
    378
    media_image2.png
    Greyscale

However, neither of Christiansen et al., nor any prior arts of the record specifically teaches or suggests a symmetrical bidentate metal ligand catalytic complex with Cl content value <10, 000 ppm as per applicant claim 2. Therefore, the claim 2 is allowed.  As such, the dependent claim 3 is allowable.
As such, a method of using the allowed the symmetrical bidentate metal ligand catalytic complex as per applicant claims 4-8 and 12-13 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUN QIAN/           Primary Examiner, Art Unit 1732